Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 1 of 7 Page ID #:5849



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                    DEFENDANTS’ OPPOSITION TO
 13       vs.                                PLAINTIFF NUTRITION
                                             DISTRIBUTION’S MOTION IN
 14   IronMag Labs, LLC, a Nevada Limited LIMINE NO. 2 TO EXCLUDE
      Liability Company, Robert DiMaggio, an EVIDENCE OF CRIMINAL
 15   individual, and DOES 1 through 10,     INFORMATIONS, GUILTY PLEAS
      inclusive,                             AND ACTIONS THAT WERE THE
 16                                          BASIS OF THE CRIMINAL
                   Defendants.               ENFORCEMENT ACTIONS
 17                                          AGAINST NUTRITION
                                             DISTRIBUTION AND ANABOLIC
 18                                          XTREME
 19                                         Hearing:
                                            Date:                 December 3, 2018
 20                                         Time:                 10:00 a.m.
                                            Courtroom:            880
 21
                                            Date Action Filed:   October 21, 2015
 22                                         Discov. Cutoff:      October 15, 2018
                                            Pretrial Conf.:      November 26, 2018
 23                                         Trial Date:          December 4, 2018
 24
 25
 26 / / /
 27 / / /
 28 / / /
                                                  DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                   NO. 2 RE CRIM. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                                        Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 2 of 7 Page ID #:5850



  1 I.          INTRODUCTION AND ARGUMENT SUMMARY.
  2             In an effort to avoid looking hypocritical in front of a jury, Plaintiff Nutrition
  3 Distribution, LLC asks the court to exclude evidence of its prior conduct advertising
  4 dietary supplement products it later admitted were misbranded drugs it was selling
  5 as supplements with an intent to mislead the public, and evidence of the resulting
  6 guilty pleas by Plaintiff and its sister company Anabolic Extreme. In other words,
  7 Plaintiff seeks to exclude evidence that it pleaded guilty to doing effectively the
  8 same thing it has accused Defendants of doing – while sanctimoniously arguing this
  9 lawsuit and its other false advertising lawsuits were in part to protect the public.
 10 Because the “manner of dirtying” its own hands is so closely related to Plaintiff’s
 11 claim in this action, Plaintiff’s previous conduct is relevant to Defendants’ unclean
 12 hands defense. Precision Instr. Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806,
 13 814-15 (1945); Trafficschool.com, Inc. v. Edriver, Inc., 653 F.3d 820, 833 (9th Cir.
 14 2011). Plaintiff’s Motion in Limine No. 2 should be denied.
 15 II.         PLAINTIFF’S MOTION IS UNTIMELY.
 16             Plaintiff’s Motion is untimely. Plaintiff filed its two motions in limine on
 17 November 12, 2018, noticing them for hearing on December 3, or 21 days before
 18 the hearing date. Central District Local Rule requires 28-days’ notice. Defendants,
 19 in contrast, filed their motions in limine on November 5, providing sufficient notice.
 20 III.        PLAINTIFF’S MOTION SHOULD BE DENIED BECAUSE
 21             DEFENDANTS MEET THE ELEMENTS FOR THE UNCLEAN
 22             HANDS AFFIRMATIVE DEFENSE.
 23             Plaintiff’s previous improper conduct – selling dietary supplement products in
 24 commerce that it later admitted were “misbranded drugs” under the FDCA with the
 25 intent to defraud or mislead – is relevant to Defendants’ unclean hands defense.
 26             A.           Legal Standard For Unclean Hands.
 27             The equitable defense of unclean hands has two elements: (1) Plaintiff
 28 engaged in inequitable conduct; and (2) Plaintiff’s inequitable conduct relates to the
                                                             DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                             NO. 2 RE CRIMI. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                           -1-                     Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 3 of 7 Page ID #:5851



  1 subject matter of its claims. Precision Instr. Mfg. Co. v. Auto. Maint. Mach. Co., 324
  2 U.S. 806, 814-15 (1945); Trafficschool.com, Inc. v. Edriver, Inc., 653 F.3d 820, 833
  3 (9th Cir. 2011); Adler v. Fed. Republic of Nigeria, 219 F.3d 869, 877 (9th Cir.
  4 2000); Republic Molding Corp. v. B.W. Photo Utils., 319 F.2d 347, 349 (9th Cir.
  5 1983). Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a), provides that
  6 available remedies are “subject to principles of equity” like the doctrine of unclean
  7 hands. To prevail on an unclean hands defense, “[a] defendant must demonstrate
  8 that the plaintiff’s conduct is inequitable and that the conduct relates to the subject
  9 matter of its claims.” Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837,
 10 847 (9th Cir. 1987). The defense has often been applied in the Ninth Circuit to bar
 11 relief in false advertising suits under the Lanham Act. See Emco, Inc. v. Obst, 2004
 12 WL 1737355, at *4-*6 (C.D. Cal. May 7, 2004); Worden & Co. v. Cal. Fig Syrup
 13 Co., 187 U.S. 516, 528 (1903).
 14             For purposes of unclean hands, the plaintiff need not have engaged in the
 15 exact same or identical conduct. Rather, “[i]n applying the doctrine, ‘what is
 16 material is . . . that [plaintiff] dirtied [his hands] in acquiring the right he now
 17 asserts, or that the manner of dirtying renders inequitable the assertion of such rights
 18 against the defendant.’” Ellenburg v. Brockway, Inc., 763 F.2d 1091, 1097 (9th Cir.
 19 1985) (internal citation and editing marks omitted). Here, it is “the manner of
 20 dirtying” that makes Plaintiff’s prior conduct relevant to Defendants’ unclean hands
 21 defense.
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                          DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                          NO. 2 RE CRIMI. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                        -2-                     Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 4 of 7 Page ID #:5852



  1             B.           The Prior Criminal Enforcement Actions Against Plaintiff And
  2                          Anabolic Xtreme, And The Conduct Of Plaintiff And Its Principals
  3                          On Which Those Enforcement Actions Were Based, Support The
  4                          Application Of Defendants’ Unclean Hands Affirmative Defense.
  5             Plaintiff asks the Court to award it hundreds of thousands or millions of
  6 dollars in disgorgement as an equitable remedy based on Defendants allegedly
  7 falsely advertising two products formerly sold by IronMag Labs containing
  8 Ostarine, which Plaintiff contends could not be advertised or sold as supplements
  9 pursuant to the FDCA (although the FDA, at the time IronMag Labs was selling
 10 them, had not taken an agency-level administrative position on SARMs). In light of
 11 the stated grounds for Plaintiff seeking this remedy, the manner in which Plaintiff
 12 dirtied its hands – selling misbranded drugs, advertised as supplements, with the
 13 intent to mislead – is relevant and within the scope of the unclean hands affirmative
 14 defense.1
 15             The two elements of unclean hands are simply: (1) the plaintiff engaged in
 16 inequitable conduct; and (2) plaintiff’s inequitable conduct relates to the subject
 17 matter of its claims. Precision Instr. Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S.
 18 806, 814-15 (1945). Those elements, based on the manner Nutrition Distribution
 19 dirtied its hands, are met. Moreover, the current principals of Nutrition Distribution,
 20 Kevin Smith and Michael Keplinger, were the principals of Nutrition Distribution
 21 and Anabolic Xtreme at the time those companies committed the acts resulting in
 22 the criminal informations and guilty pleas. See Defs.' MSJ and Oppn. to Plaintiff’s
 23 MSJ re same.
 24 / / /
 25   1
       Plaintiff’s previous wrongdoing – including its prior criminal guilty plea – is
 26 further relevant in light of Plaintiff’s contention that this matter is an “exceptional
    case,” as defined under the Lanham Act, entitling Plaintiff to attorneys’ fees.
 27 Plaintiff has repeatedly argued that it brought this lawsuit in part to “protect the
    public.” However, Plaintiff’s previous behavior of mislabeling supplement products
 28 and misleading the public demonstrates that Plaintiff does not care about the public,
    but has brought this case for self-interested reasons.
                                                             DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                             NO. 2 RE CRIMI. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                            -3-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 5 of 7 Page ID #:5853



  1             The fact that Plaintiff’s unlawful conduct predated IronMag Labs’ sale of
  2 OSTA RX by several years does not provide an equitable limitations period given
  3 the nature of Plaintiff’s offense. It would not be equitable to award hundreds of
  4 thousands of dollars or more to Plaintiff for “regulating” its competitors where
  5 Plaintiff, controlled by the same owners then as now, was an admitted offender not
  6 long ago.
  7             Plaintiff contends that unclean hands has no application here because “the
  8 prior wrongdoing has no relationship to the case or parties at issue and has caused
  9 no harm whatsoever to Defendants,” citing Pom Wonderful LLC v. Coca Cola Co.,
 10 166 F. Supp. 3d 1085, 1099 (C.D. Cal. 2016); Hynix Semiconductor Inc. v. Rambus
 11 Inc., 591 F. Supp. 2d 1038, 1067 (N.D. Cal. 2006); and Pond v. Insurance. Co. of
 12 N.A., 151 Cal. App. 3d 280, 290 (1984). These cases do not establish grounds for
 13 excluding Defendants’ evidence.
 14             Pom Wonderful in fact supports Defendants’ position that Plaintiff’s previous
 15 wrongful conduct – selling misbranded drugs advertised as supplements – is
 16 relevant evidence of Plaintiff’s unclean hands. The court therein reasoned that “a
 17 defendant must merely prove that the plaintiff engaged in ‘inequitable’ conduct that
 18 is sufficiently related to the subject matter of the plaintiff’s claims.” Pom
 19 Wonderful, 166 F. Supp. 3d at 1099 (emphasis added).
 20             The court’s opinion in Hynix Semiconductor, which held that an unclean
 21 hands defense requires proof that the offending conduct materially prejudiced a
 22 party’s ability to defend itself, was vacated and thus is not good law. See, Hynix
 23 Semiconductor, 591 F. Supp. 2d at 1038. The Hynix opinion is, moreover, an outlier
 24 that is not followed by the Central District or the Ninth Circuit. See, e.g., Intamin,
 25 Ltd. V. Magnetar Techs. Corp., 623 F. Supp. 2d 1055, 1075 (C.D. Cal. 2009)
 26 (rejecting argument that defendant must “additionally demonstrate that it was
 27 somehow injured or prejudiced” by plaintiff’s conduct and holding that it was
 28 “inconsistent with controlling Supreme Court, Federal Circuit and Ninth Circuit
                                                          DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                          NO. 2 RE CRIMI. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                        -4-                     Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 6 of 7 Page ID #:5854



  1 authority”). Lastly, Pond is a decision from an intermediate California appellate
  2 court that is not factually apposite and does not alter the clear United States
  3 Supreme Court and Ninth Circuit precedent holding the elements of an unclean
  4 hands defense are: (1) the plaintiff engaged in inequitable conduct; and (2) the
  5 plaintiff’s inequitable conduct relates to the subject matter of its claims. Precision
  6 Instr. Mfg., 324 U.S. at 814-15; Trafficschool.com, 653 F.3d at 833.
  7             Put simply, Plaintiff’s prior wrongful behavior is the type of conduct that
  8 gives rise to an unclean hands defense in this case in which Plaintiff seeks equitable
  9 remedies based on the claim Defendants made false statements about supplement
 10 products that tended to mislead the public.
 11             C.           Defendants Have Asked To Try The Unclean Hands Defense To An
 12                          Advisory Jury.
 13             Plaintiff additionally argues that its prior wrongful behavior should be
 14 excluded because its being offered to support an equitable affirmative defense
 15 (unclean hands) that cannot be decided by a jury. Oppn. at 2. While equitable
 16 affirmative defenses like unclean hands are not triable to a jury as a matter of right,
 17 Defendants have requested that the Court here allow the jury to make advisory
 18 findings on Defendants’ unclean hands defense (in Defendants’ Memorandum of
 19 Contentions of law and Fact and in the Joint Proposed Pretrial Conference Order,
 20 Dkt nos. 73 and 95). See Fed. R. Civ. P. 39(c) (stating that, “[i]n an action not
 21 triable of right by a jury, the court, on motion or on its own . . . may try an issue
 22 with an advisory jury”); see also, e.g., Wang Labs., Inc. v. Mitsubishi Elec. Am.,
 23 Inc., 103 F.3d 1571, 1576 (9th Cir. 1997) (stating that the jury – “[i]n its advisory
 24 capacity” – ruled on the equitable defenses, including unclean hands); Diodato v.
 25 Turecamo Coastal & Harbor Towing, Inc., 100 F.R.D. 756,758 (S.D.N.Y. 1984)
 26 (holding that action would be tried before a jury on all issues, but that the verdict
 27 would be advisory for nonjury issues).
 28 / / /
                                                           DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                           NO. 2 RE CRIMI. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                          -5-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 121 Filed 11/19/18 Page 7 of 7 Page ID #:5855



  1             Submitting Defendants’ unclean hands defense to the jury for an advisory
  2 verdict is appropriate given the Ninth Circuit’s directive that unclean hands cannot
  3 “be properly considered independent of the merits of the plaintiff’s claim,” but
  4 rather requires “weigh[ing] the substance of the right asserted by plaintiff against the
  5 transgression which, it is contended, served to foreclose that right.” Republic
  6 Molding, 319 F.2d at 350. As described above, the issue and evidence of Plaintiff’s
  7 unclean hands are bound up with the issues and facts that Plaintiff has indicated it
  8 will present on its claim for liability.
  9 IV.         CONCLUSION.
 10             Defendants respectfully request that the Court deny Plaintiff’s Motion in
 11 Limine No. 2 in its entirety, and grant Defendants’ request that the jury make
 12 advisory findings on Defendants’ unclean hands defense as to the evidence of
 13 Nutrition Distribution and Anabolic Xtreme’s past unlawful conduct on the
 14 advertising and sale of supplement products and resulting criminal actions against
 15 them.2
 16 Dated: November 19, 2018                            RUTAN & TUCKER, LLP
 17
                                                   By: /s/ Damon Mircheff
 18                                                    Damon D. Mircheff
                                                       Attorneys for Defendants
 19                                                    IronMag Labs, LLC and Robert
                                                       DiMaggio
 20
 21
 22
 23
 24
 25
 26   2
        The other evidence supporting Defendants’ unclean hands affirmative defense is
    set forth in Defendants’ Memorandum of Contentions of Law and Fact at pages 10-
 27 11. Dkt no. 73. Plaintiff does not seek to preclude that evidence, which includes
    Plaintiff’s settlement agreements with other supplement companies, which Plaintiff
 28 has only produced to Defendants within the past few days, following the Court’s
    October 29 Order to produce. Dkt no. 92.
                                                           DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                           NO. 2 RE CRIMI. ENFORCEMENT ACTIONS
      13085745.2 a11/19/18                        -6-                      Case no. 2:15-cv-08233-R-JC
